Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to Applicant’s response to restriction filed 10/17/2022.  Claims 1-20 are pending.  Claims 1-3, 5, 6 and 13-19 are examined.

Election/Restrictions
Applicant's election with traverse of Species IV (Figure 8), Sub-Species A (Figure 12A) corresponding to claims 1-3, 5, 6 and 13-20 in the reply filed on 10/12/2022 is acknowledged.  Upon further review it is determined that only claims 1-3, 5, 6 and 13-19 read on the elected species for neither figure 8 not figure 12A show an oil-fuel heat exchanger (CLAIM 20).  Claims 1-3, 5, 6 and 13-19 are being examined.  
The traversal is on the ground(s) that the subject matter of all species and sub-species is sufficiently related that a thorough search for the subject matter of any species or sub-species would encompass a search for the subject matter of the remaining Species and subspecies.  This is not found persuasive because as explained in details in the office action of 08/15/2022 each species and sub-species has its own particulars (specific structure) requiring a different field of search for each species (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)  due to their divergent subject matter.  Further, the prior art applicable to one species would not likely be applicable to another species or subspecies due to the divergent subject matter of each species.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
GAS TURBINE ENGINE HAVING A RECUPERATOR FOR HEATING HYDROGEN FUEL PRIOR TO COMBUSTION BY TURBINE EXHAUST PRODUTCS 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 6, 13-15 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/487,575 in view of either Roberge (US 2020/0088102). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the referencing copending application’575 encompass the subject matter of the instant application claims.  
Copending application’575 recites the same structural limitations and method steps but is silent about the aircraft gas turbine engine being a two-spool engine comprising a low-pressure spool and a high pressure spool.
Roberge pertains to injecting hydrogen gas into a gas turbine combustion engine which is the same field of endeavor as copending application’575 or the instant application.  Roberge teaches (particularly figure 1; par. 14) that a typical aircraft gas turbine engine comprises a two-spool comprising a low-pressure spool (20/28) and a high pressure spool (22/30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the aircraft engine of copending application’575 with a two-spool architecture, as taught by Roberge, because that is the typical structure of a commercial aircraft gas turbine engine (par. 14 in Roberge).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 13 and 19  are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Roberge (US 2020/0088102).
In regards to Independent Claim 1, and with particular reference to Figure 1, Roberge discloses a complex cycle gas turbine engine for an aircraft (par. 1) with hydrogen fuel supply (cryogenic fuel tank 46; par. 11 teaches the cryogenic fuel can be hydrogen), comprising, in fluid flow series, a core gas turbine (20, 22, 24, 28, 30) and a recuperator 36 for heating hydrogen fuel (hydrogen fuel in valved lines C and E are directed to the recuperator 36 for heating prior to being directed to combustor 24) prior to combustion by turbine exhaust products F_E.
Regarding dependent Claim 2,  Roberge teaches the core gas turbine engine comprises: a low-pressure spool having a low-pressure compressor 20 driven by a low-pressure turbine 28; a high-pressure spool having a high-pressure compressor 22 driven by a low high-pressure turbine 30.
Regarding dependent Claim 3,  Roberge teaches further comprising a fan 16 driven by the low-pressure spool (20, 28), optionally via a reduction gearbox (shown but not labeled, refer to marked-up figure 1 below for clarification).

    PNG
    media_image1.png
    307
    584
    media_image1.png
    Greyscale

Regarding dependent Claim 5,  Roberge teaches further comprising a fuel turbine 38 for receiving heated hydrogen fuel from the recuperator 36 to drive a load (40 and/or 42).
Regarding dependent Claim 6,  Roberge teaches the load is: an electrical generator 42; a fuel pump 40 for pumping the hydrogen fuel; a low-pressure spool (20/28) or a high-pressure spool (22/30) in the core gas turbine.
Regarding dependent Claim 13,  Roberge teaches further comprising a fuel delivery system for delivering the hydrogen fuel from a cryogenic storage system to the recuperator, the fuel delivery system including a pump 40, a metering device (valves in the valved hydrogen fuel lines A-E; par. 16), and a fuel heating system 34 for heating the hydrogen fuel.
Regarding dependent Claim 19,  Roberge teaches the fuel heating system comprises one or more heat exchangers (intercooler 34 serves to heat the hydrogen fuel by transferring heat from the hot compressed air to the fuel) for heating the hydrogen fuel by heat from the core gas turbine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Fetescu et al. (US 6,079,222).

    PNG
    media_image2.png
    519
    722
    media_image2.png
    Greyscale

Regarding Dependent Claims 14 and 15, Roberge teaches the invention as claimed and as disclosed above, particularly a fuel heating system (34, 36) for heating a cryogenic fuel. 
Roberge does not teach the fuel heating system comprising a vaporiser configured to vaporise liquid hydrogen from the cryogenic storage system, the vaporiser comprises a fuel offtake for diverting a portion of the hydrogen fuel from a fuel conduit for combustion in a burner located in heat exchange relationship with the fuel conduit.
Fetescu teaches (particularly figures 1 and 2) a fuel delivery system similar to Roberge for preparing a cryogenic fuel (deep frozen liquid fuel 1) prior to injection into a combustor 36 of a gas turbine engine 6.  Fetescu’s fuel delivery system comprising: a pump (7, 8), a metering device (any of the valves 9, 15, 18, 21, 24, 21, 25, 26), and a fuel heating system (the vaporizer, refer to marked-up figure 1 above, and any or all the heat exchangers 17/32/4 adding heat to the cryogenic fuel) for heating the cryogenic fuel 1 before being injected into the combustor 36 of the gas turbine engine.  6, the vaporiser (refer to marked-up figure 1 above) configured to vaporise liquid hydrogen from the cryogenic storage system (liquid fuel via lines 13 and 14 goes into the vaporizer and gas fuel comes out of the vaporizer via line 23), wherein the vaporiser comprises a fuel offtake 13 for diverting a portion of the cryogenic fuel from a fuel conduit 2 for combustion in a burner 19 located in heat exchange relationship with the fuel conduit (via heat exchanger 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a vaporiser comprising a fuel offtake for diverting a portion of the hydrogen fuel from a fuel conduit for combustion in a burner located in heat exchange relationship with the fuel conduit into the fuel delivery system of Roberge, as taught by Fetescu, because it has been held that a simple substitution of one known element (in this case, the vaporiser of Fetescu) for another (in this case, the heat exchanger 34 in Roberge) to obtain predictable results (in this case, to prepare/vaporize the cryogenic fuel prior to delivery into a combustor of a gas turbine engine, abstract) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding dependent Claim 17, Roberge in view of Fetescu teaches the invention as claimed and as disclosed above and Fetescu further teaches a pressure control valve 26 which will have an orifice/passage for the fluid to pass through (at some point in time when this passage/orifice is not changing/variable in size/cross sectional area, then at that condition the valve will be a fixed orifice valve). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine system of Roberge in view Fetescu with a control valve, as taught by Fetescu, for the same reasons as explained in claims 14 and 15.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Fetescu et al. and further in view of Jensen (US 5,185,541).
Roberge in view of Fetescu teaches the invention as claimed and as disclosed above, particularly a heat exchanger/heater 17 (in Fetescu) for initial heating of the cryogenic fuel if/when no vaporized hydrogen fuel is available for combustion. 
Roberge in view of Fetescu do not teach the heater is an electric heater.
Jensen (particularly figure  and 12) teaches a heat exchanger 2 having an electric heating element 94 for initial heating of a fuel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchanger of Roberge-Fetescu in view of Jensen, because it has been held that a simple substitution of one known element (in this case, electric heater of Jensen) for another (in this case, the heater 17 of Fetescu) to obtain predictable results (in this case, initial heating of the fuel passing through the heater) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Fetescu et al. and further in view of Olberding et al. (US 2018/0239376).
Roberge in view of Fetescu teaches the invention as claimed and as disclosed above, and Fetescu further teaches a pressure control valve 26.
Roberge in view of Fetescu are silent about the pressure control valve 26 configured to operate in a choked condition, and flow rate is controlled by varying pressure upstream of the fixed orifice (fixed/non variable passage of the valve at some time during the operation of the valve).
Olberding teaches that in combustion turbine applications it may be necessary a control valve that is operable in a choked flow condition (par. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the gas turbine system of Roberge-Fetescu with a control valve that is operable in a choked flow condition, as taught by Olberding, in order to be able to operate the system under choked flow conditions (par. 3 in Olberding).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741